

Exhibit 10.1
AGREEMENT
TO:
Michael P. Rissman
6/13/16
 
 
 
 
 
 
RE:
Employment Termination
 
 
 
 

Your employment with the Company ended on June 13, 2016. In consideration for
your obligations provided herein, including your release of claims against the
Company, the Company has agreed to the terms and conditions of this Agreement
(“Agreement”), including the payment of compensation and benefits provided
herein, which is intended to provide the economic equivalent of what you would
have received if you had retired from the Company.
Termination
You will resign all positions you hold as a director, officer or member of a
committee of Republic Services, Inc. and any of its direct or indirect
subsidiaries or affiliates, and your employment termination will be effective
June 13, 2016 (“Termination Date”).


Earned Compensation: Whether or not you choose to sign this Agreement, the
Company will pay to you within 10 days after your Termination Date any unpaid
compensation you have earned through your Termination Date, including your
accrued but unused vacation days.
401(k) Plan: Your vested accounts under the Company’s 401(k) plan will be paid
in accordance with the terms of such plan.
Deferred Compensation Plans: Your vested accounts under the Company’s Deferred
Compensation Plan(s) will be paid in accordance with the terms of such plan(s)
and your respective elections.
Indemnification:  Any indemnification of you under the Company’s Articles of
Incorporation and Bylaws, as well as under any applicable insurance policies
governing directors’ and officer’s liability or fidelity coverage, will continue
to the same extent and with payments on the same basis as apply under such
Articles of Incorporation, Bylaws and insurance policies as in effect from time
to time. 
Equity Awards: Any stock options or other equity awards (excluding your
Performance Share awards that are considered long-term incentives and not equity
awards) granted to you that are unvested immediately prior to your Termination
Date shall be forfeited effective as of your Termination Date and revert back to
the Company without any payment to you. If you deferred any restricted stock
units under the Company’s Deferred Compensation Plan, any units credited to you
under the Republic Services Stock Unit Fund that are unvested immediately prior
to your Termination Date shall be forfeited effective as of your Termination
Date and revert back to the Company without any payment to you.


        

--------------------------------------------------------------------------------






Severance Benefits
The Company will provide the following pay and benefits if you choose to sign
and do not revoke this Agreement, within the time periods set forth below:
Severance Payment: The Company will pay you a gross amount of $2,196,996, of
which (i) $221,360 shall be payable in a single cash lump sum payment on the
45th day after your Termination Date, (ii) $1,025,636 shall be payable in a
single cash lump sum payment on December 16, 2016, and (iii) $950,000 shall be
payable in equal bi-weekly installments over a twenty-four (24) month period
beginning on the first bi-weekly payroll date following the 60th day after your
Termination Date (the foregoing payments under subsections (i), (ii) and (iii)
above shall collectively be referred to as the “Severance Payment”). Appropriate
taxes and deductions will be taken from each payment constituting the Severance
Payment. Each such periodic payment is designated as a “separate payment” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
Annual Bonus: The Company will pay you an amount equal to a prorated annual
bonus, which shall be equal to the amount of your 2016 annual bonus, if any, to
which you would have been entitled if you remained employed by the Company on
the payment date of your 2016 annual bonus, multiplied by a fraction, the
numerator of which is five (the number of completed calendar months of
employment during the 2016 calendar year) and the denominator of which is twelve
(the “Annual Bonus Payment”). Such amount, if any, will be paid at the same time
as bonuses are paid to current similarly situated employees of the Company and
appropriate taxes and deductions will be made. If you elected to defer part or
all of your 2016 bonus under the Company’s Deferred Compensation Plan, the
amount will be deferred in accordance with your election and payment of such
amount will be governed by the Deferred Compensation Plan.


Long Term Award: The Company will pay you an amount equal to a prorated long
term award, which shall be equal to the amount of your long term award with a
performance period beginning on January 1, 2014 and ending on December 31, 2016
(the “LTIP Performance Period”), if any, to which you would have been entitled
if you remained employed by the Company on the payment date of your long term
award with a performance period beginning on January 1, 2014 and ending on
December 31, 2016, multiplied by a fraction, the numerator of which is
twenty-nine (the number of completed calendar months of employment during the
LTIP Performance Period) and the denominator of which is thirty-six (the “LTIP
Payment”). Such amount, if any, will be paid at the same time as long term
awards are paid to current similarly situated employees of the Company and
appropriate taxes and deductions will be made. If you elected to defer part or
all of your long term award with a performance period beginning on January 1,
2014 and ending on December 31, 2016 under the Company’s Deferred Compensation
Plan, the amount will be deferred in accordance with your election and payment
of such amount will be governed by the Deferred Compensation Plan.




- 2 -    



--------------------------------------------------------------------------------




Deferred Compensation Plans: Any amounts attributable to any “Company
Contribution Amounts” (as defined under the Republic Services, Inc. Deferred
Compensation Plan) shall become immediately vested upon your Termination Date
(the “DCP Vesting”).


Medical Benefits: If you and/or your dependents are enrolled in the Company’s
medical, dental and/or vision plan as of your Termination Date, you and/or your
dependents shall continue to participate in those plans (whichever are
applicable), at the same cost applicable to active employees, until the earliest
of: (a) the date you become eligible for any comparable medical, dental, or
vision coverage provided by another employer, (b) the date you become eligible
for Medicare or any similar government-sponsored or provided health care
program, or (c) the second anniversary of your Termination Date (“Continuation
of Medical Benefits”) provided that: (i) the benefits provided during your
taxable year may not affect the benefits provided to you in any other taxable
year; (ii) reimbursement of any eligible expenses must be made on or before the
last day of your taxable year following the taxable year in which the expense
was incurred, and (iii) the right to such continued coverage is not subject to
liquidation or exchange for another benefit.
The Company and employee portions of the premiums will be the same as for active
employees. Your share of the premiums will be deducted from your Severance
Payment. Following the conclusion of your Continuation of Benefits, you will
have the right to continue your group medical and dental insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). At that
time, you will receive information in the mail that will include further details
and COBRA election forms. If you choose not to sign this Agreement, your
benefits will be canceled retroactively to midnight on your Termination Date.
We will not be able to continue any other group insurance coverage, such as
long-term disability or accident coverage beyond your Termination Date, because
these plans require status as an active full-time employee.
Performance Shares: You shall vest in a pro-rated portion of the Performance
Shares earned during the three-year performance periods set forth under the
terms of your Performance Share award agreements, which for each separate award
of Performance Shares shall be the product of (1) the number of the earned
Performance Shares (as determined based upon the provisions of your applicable
Performance Share award agreements and after taking into account any decrease as
a result of the Company’s compensation committee’s exercise of its negative
discretion, as limited pursuant to this Agreement), and (2) a fraction, the
numerator of which is the number of months of the applicable performance period
which have elapsed since the first day of the applicable performance period to
the end of the month in which the Termination Date occurs (which shall be
eighteen for the February 13, 2015 grant of Performance Shares and six for the
February 18, 2016 grant of Performance Shares) and the denominator of which is
the total number of months in the applicable performance period (the “PSU
Prorated Vesting”). The payment of any vested and earned Performance Shares
shall occur based upon the provisions of your Performance Share award agreements
and appropriate taxes and deductions will be made.


In addition, you shall be eligible to receive a cash payment with respect to
each separate award of Performance Shares (each such payment, if any, shall
collectively be referred to as the “PSU


- 3 -    



--------------------------------------------------------------------------------




Payment”) equal to (i) the fair market value of a share of the Company’s common
stock on the day the Company’s compensation committee designates the number of
Performance Shares earned during the three-year performance period set forth
under the terms of your applicable Performance Share award agreement to be
payable, multiplied by (ii) the number of Performance Shares earned (without
taking into account the proration described in the preceding paragraph and as
determined based upon the provisions of your applicable Performance Share award
agreements and after taking into account any decrease as a result of the
Company’s compensation committee’s exercise of its negative discretion, as
limited pursuant to this Agreement) during the three-year performance period set
forth under the terms of your applicable Performance Share award agreement,
multiplied by a fraction, the numerator of which is the number of months of the
applicable performance period which occur during the applicable performance
period following the month in which the Termination Date occurs and the
denominator of which is the total number of months in the applicable performance
period. The payment of any PSU Payments shall occur at the same time vested and
earned Performance Shares are paid based upon the provisions of your
corresponding Performance Share award agreements and appropriate taxes and
deductions will be made.


Negative Discretion: To the extent the Company’s compensation committee
exercises its negative discretion to decrease (i) the number of Performance
Shares earned during the three-year performance periods set forth under the
terms of your Performance Share award agreements (ii) the amount of your 2016
annual bonus, or (iii) the amount of your long term award with a performance
period beginning on January 1, 2014 and ending on December 31, 2016, the
percentage decrease in any such amount or number shall be no greater than the
smallest percentage decrease in the amount of the 2016 annual bonus or the long
term award with a performance period beginning on January 1, 2014 and ending on
December 31, 2016 or the smallest percentage decrease in the number of
Performance Shares, as a result of the Company’s compensation committee’s
exercise of its negative discretion, earned during the same performance period,
as applicable, for any of the Company’s named executive officers (NEOs).


Term of Vested Options: Any stock options granted to you that are vested and
outstanding on your Termination Date shall remain exercisable as if you were
employed with the Company during the one-year period following your Termination
Date (or, if less, the remainder of the original term of the stock option award)
(the “Extended Option Term”).


Section 409A: It is the intention of both the Company and you that the benefits
and rights to which you could be entitled pursuant to this Agreement comply with
Section 409A of the Code and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If you
or the Company believes, at any time, that any such benefit or right that is
subject to Section 409A does not so comply, it shall promptly advise the other
and shall negotiate reasonably and in good faith to amend the terms of such
benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on you and on the Company). Notwithstanding the
foregoing, the Company does not make any representation to you that the payments
or benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless you or any beneficiary of yours for any


- 4 -    



--------------------------------------------------------------------------------




tax, additional tax, interest or penalties that you or any beneficiary of yours
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A.


The Severance Payment, Annual Bonus Payment, LTIP Payment, DCP Vesting, the
Continuation of Medical Benefits, the Extended Option Term, PSU Payment and the
PSU Prorated Vesting, together constitute the benefits (“Severance Benefits”) to
which you will become entitled only if you accept and execute this Agreement,
which becomes irrevocable as provided in this Agreement. The Severance Benefits
provided by this Agreement will be instead of any payments or benefits to which
you may be entitled under the terms of any plan or program of the Company in
effect on the Termination Date but do not limit your rights regarding your
earned salary (through Termination Date), vested benefits under the 401(k) plan,
the Deferred Compensation Plan (without regard to the DCP Vesting), or
Indemnification as described above.
To enter into this Agreement, you must sign and return this complete Agreement
in the form in which it has been provided to you. You must return this signed
Agreement to Jeff Hughes, 18500 North Allied Way, Phoenix, AZ 85054 which, if
mailed, must be postmarked on or before July 7, 2016 (“Due Date”). For your own
protection, you should mail this Agreement by certified mail with a return
receipt requested. If the complete signed Agreement is received in an envelope
postmarked after the Due Date, it shall be considered invalid, it shall not be
binding upon the parties, and it shall not entitle you to receive the Severance
Benefits.
Whether or not you choose to sign this Agreement, if the Company mistakenly
sends you the Severance Payment or any other payment to which you are not
entitled, you must immediately reimburse the Company in the full amount of those
payments.
Release of Claims Against The Company
Release: In exchange for the Severance Benefits, you knowingly and willingly
release the Company from any kind of claim you have from the beginning of time
through the date you sign this Agreement, including any and all claims arising
out of or related to your employment and/or the termination of your employment
with the Company.
This general and complete release applies to all claims for relief, whether you
know about them or not, that you may have against the Company as of the date of
execution of this Agreement. This release of claims includes, but is not limited
to any claims under: federal, state or local employment, labor, civil rights,
equal pay, whistleblower, securities, workplace safety, or anti-discrimination
laws, statutes, case law, regulations, and ordinances; federal or state
Constitutions; any public policy, contract, tort or common law theory; and any
statutory or common law principle allowing for the recovery of damages,
compensation, fees or other expenses, including attorneys’ fees. The claims that
you are releasing include, but are not limited to, claims under: the Age
Discrimination in Employment Act, as amended; the Family Medical Leave Act;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991, as amended; Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; the Employee Retirement Income Security Act of 1974, as
amended; and the Americans with Disabilities Act of 1990, as amended.


- 5 -    



--------------------------------------------------------------------------------




You represent and warrant that you are not aware of any legal violations or
unethical conduct involving the Company which you have not already reported in
writing to the Company’s Chief Executive Officer.
This release does not apply to any claims that cannot be released as a matter of
law, such as those that: (1) arise after the date you sign this Agreement; or
(2) are for vested benefits under an ERISA-governed plan. This release also does
not apply to any claims that may be asserted in an administrative charge filed
with a government or regulatory enforcement agency, including the Equal
Employment Opportunity Commission (EEOC) or comparable state or local agencies,
although you do release any right to monetary recovery, reinstatement right, or
other legal or equitable relief in connection with such a charge.
Confidentiality, Nondisclosure, Non-Disparagement, Cooperation/Assistance, and
Liquidated Damages
Confidentiality: You agree not to initiate or participate in any discussion or
communication concerning or relating to this Agreement or any of its terms,
except as noted below. You understand that you may discuss the terms of this
Agreement with your immediate family, tax advisors or attorneys, provided that
the family members, tax advisors or attorneys, as applicable, agree to maintain
the confidentiality of this Agreement: (i) have a need to know, and (ii) agree
to maintain the confidentiality of the information disclosed. Nothing in this
Agreement prohibits you from (i) disclosing the terms of this Agreement to the
extent this Agreement has been filed with the U.S. Securities and Exchange
Commission and is publicly available, or (ii) providing information to the EEOC,
the Occupational Health and Safety Administration, the National Labor Relations
Board, any other regulatory or law enforcement agency or from testifying under
the power of a subpoena issued from a court of competent jurisdiction. Unless
prohibited from doing so by law or court order, in the event you receive a
subpoena to testify or are interviewed by any governmental authority, you shall
promptly advise the Company (by telephonic or written communication to Republic
Services, Inc., Legal Department, 18500 N. Allied Way, Phoenix, AZ 85054, phone
number 480-627-2700, or fax 480-627-2351) of any such subpoena or interview, the
name of the governmental authority serving the subpoena or conducting the
interview, and the content of the subpoena and interview.
Nondisclosure: You agree to maintain the confidentiality of and not disclose any
Company privileged or confidential information, to notify the Company promptly
of any requests of you for information pertaining or relating to the Company
prior to disclosing any such information, and to permit a Company representative
to be present during any communication of such information. You also agree that
all Company documents, records, and files (including, but not limited to books,
videotapes, tape recordings, computer disks, CDs and other electronic forms of
information) relating in any manner whatsoever to the Company's business,
including, but not limited to, that which is owned by the Company or used by it
in connection with the conduct of its business, whether prepared by you or
otherwise coming into your possession, must be returned immediately to the
Company before you are eligible to receive or to continue receiving the
Severance Benefits under this Agreement. The foregoing shall not relate to
documents and communications with the Company regarding your


- 6 -    



--------------------------------------------------------------------------------




status as an employee. Your failure to return any such materials (and any copies
thereof) shall be a material breach of this Agreement.
Non-Disparagement: You agree that, except as permitted or required by applicable
law, you will not directly or indirectly: (a) disparage or say or write negative
things about the Company; (b) initiate or participate in any discussion or
communication that reflects negatively on the Company; or (c) engage in any
other activity that the Company considers detrimental to its interests.
Likewise, the Company agrees that, except as permitted or required by applicable
law, the Company’s named executive officers will not directly or indirectly: (a)
disparage or say or write negative things about you; or (b) initiate or
participate in any discussion or communication that reflects negatively on you.
A disparaging or negative statement is any communication, oral or written, which
would tend to cause the recipient of the communication to question the business
condition, integrity, competence, fairness, or good character of the person or
entity to whom the communication relates.
Cooperation and Assistance: You agree to assist and cooperate with the Company
concerning business or legal related matters about which you may possess
relevant knowledge or information or have been involved with. Such cooperation
shall only be provided at the Company's specific reasonable request and will
include, but not be limited to, assisting or advising the Company with respect
to any business-related matters or any actual or threatened legal action
(including testifying in depositions, hearings, and/or trials) about which you
possess relevant knowledge or information. The Company agrees to reimburse
reasonable expenses incurred by you in connection with your cooperation under
this provision provided that your request for reimbursement is made in a timely
manner and that you submit proper documentation to the Company if requested. In
addition, you agree to promptly inform the Company (by telephonic or written
communication to Republic Services, Inc., Legal Department, 18500 N. Allied Way,
Phoenix, AZ 85054, phone number 480-627-2251, or fax 480-627-2351) if any person
or entity contacts you in an effort to obtain information about the Company.


Liquidated Damages: You understand that if you fail to keep any of the promises
described in this and the preceding four paragraphs, it will be very difficult
for the Company to quantify the adverse effect of your actions. Accordingly, if
you fail to keep any of the promises described in this and the preceding four
paragraphs, you agree to pay the Company $100,000 as appropriate liquidated
damages for each failure to keep any of those promises. The total amount of your
liability to the Company under this section, however, shall not exceed the sum
of the Severance Payment and Annual Bonus Payment. You also understand that even
if you pay the Company the liquidated damages amount, the Company can and will
continue to enforce all of the provisions of this Agreement.
Non-Competition, Non-Solicitation and Confidentiality Agreement
You agree to remain bound by the terms of your current Non-Competition,
Non-Solicitation and Confidentiality Agreement.






- 7 -    



--------------------------------------------------------------------------------




Severability; Entire Agreement; No Oral Modifications; No Waivers
If a court of competent jurisdiction determines that any of the provisions of
this Agreement are invalid or legally unenforceable, you and the Company
expressly authorize the court to modify or strike the provision and impose the
broadest restrictions permissible under the law, without affecting any other
provision of this Agreement. This Agreement is a single integrated contract
expressing our entire understanding regarding the subjects it addresses. As
such, it supersedes all oral and written agreements and discussions that
occurred before the time you sign it. This Agreement may be amended or modified
only by an agreement in writing signed by an executive officer of the Company.
The failure by the Company to declare a breach, or to otherwise assert its
rights under this Agreement, shall not be construed as a waiver of any of its
rights under this Agreement.
Jurisdiction and Venue
The parties agree that the laws of Arizona will govern the interpretation,
validity and effect of this Agreement. Additionally, the parties agree that the
courts situated in Maricopa County, Arizona will have personal jurisdiction over
you and the Company to hear all disputes arising under, or related to, this
Agreement. The parties also agree that venue will be proper only in a court or
arbitral forum in Maricopa County, Arizona.
Acknowledgements and Certifications
You acknowledge and certify that:
•
you have read and you understand all of the terms of this Agreement and are not
relying on any representation or statement, written or oral, not set forth in
this Agreement;

•
you are signing this Agreement knowingly and voluntarily;

•
the Severance Benefits you are receiving under this Agreement are benefits to
which you would not otherwise be entitled if you did not sign this Agreement;

•
you have been advised to consult with an attorney before signing this Agreement;

•
you have the right to consider the terms of this Agreement for 21 days; however,
you do not have to take all 21 days to consider it, and if you take fewer than
21 days to review this Agreement and Release, you expressly waive any and all
rights to consider this Agreement for the balance of the 21-day review period;

•
the section of this Agreement titled “Release of Claims Against the Company”
includes a release of any claim you might have under the Age Discrimination in
Employment Act (ADEA Claims). For seven days after signing this Agreement, you
have the right to revoke your release of ADEA Claims. To revoke your release of
any ADEA Claims, you must inform the Company of your revocation within seven
days of having signed this Agreement. You should fax your written revocation to
the Company at 480-627-2351. You should understand that revoking your release of
ADEA Claims does not revoke your release of other claims that you have released
in this Agreement, nor does it affect the validity or



- 8 -    



--------------------------------------------------------------------------------




remainder of this Agreement in any way. If you exercise your right to revoke the
release of ADEA Claims during the seven-day revocation period, you will be
entitled to receive only $10,000 of the Severance Benefits so that you will
receive only the first $10,000 of the Severance Payment; and
•
you and the Company agree that any changes that have been made to this Agreement
from the version originally presented to you do not extend the 21-day period you
have been given to consider this Agreement, whether those changes are deemed
material or non-material.



IF YOU AND THE COMPANY SIGN THIS DOCUMENT BELOW, IT BECOMES A LEGALLY
ENFORCEABLE AGREEMENT.
                        
June 29, 2016
 
/s/ Michael P. Rissman
Date
 
Michael P. Rissman
 
 
 
 
 
 
 
 
 
 
 
 
July 11, 2016
 
/s/ Catharine D. Ellingsen
Date
 
Republic Services, Inc.
 
 
 
 
 
By: Catharine D. Ellingsen
 
 
 
 
 
Title: EVP, Chief Legal Officer



                        






- 9 -    

